DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "further comprising a handle" in the last line, rendering the claim indefinite for double inclusion.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 18 and 19 are finally rejected under 35 U.S.C. 103 as being unpatentable over EP`283 in view of Landgraf (1,159,963).
[AltContent: textbox (BASE)]EP`283 discloses all of the limitations of claim 1, as best understood, i.e., a floor installation tool push stick 10 capable of installing flooring, e.g., tiles comprising a base B having a total length L2; a receded portion of the base bottom of 18 having a length L1; an impact edge 21 or 23 having a vertical height H3 and forming a right angle with the receded portion of the base Fig. 2; a strike plate 24 forming an angle with a nose corner of 24, the strike plate configured capable of for receiving a force to the impact edge, except for the nose to be rounded and a handle having a width W2 of approximately .75 inches.

    PNG
    media_image3.png
    223
    408
    media_image3.png
    Greyscale
Landgraf teaches a floor laying tool comprising a nose about 8 that is rounded. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of EP`283 with the rounded nose as taught by Landgraf to eliminate sharp corners and to prevent marring the workpiece.
	Landgraf further teaches a handle anvil 11 having a width. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of EP`283 with a handle as taught by Landgraf to pull/push the tool.
	The combination meets the claim, except for the size of the handle. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., a handle of about 0.75” width to provide a compact tool in adapting for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Fig. 3; rounded nose. 

Claims 4-10 are finally rejected under 35 U.S.C. 103 as being unpatentable over EP`283 modified by Landgraf as applied to claim 3 above, and further in view of Thompson (788,564).
PA (prior art, EP`283 modified by Landgraf and width of the handle) meets all of the limitations of claim 4, as described above, except for a plurality of pull bar slots.

    PNG
    media_image4.png
    208
    357
    media_image4.png
    Greyscale
 Thompson teaches a nail set used in installing flooring in which the tool has an opening K for providing a grip. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with opening as taught by Thompson to provide a suitable grip. Providing more than one opening, for ease of accessibility (different angles/locations) would have been obvious to one having ordinary skill in the art at the time the invention was made to art, before the effective date of the invention, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 5, PA (prior art, EP`283 modified by Landgraf, width of handle and Thompson) meets the limitations, i.e., unitary construction Fig. 3 EP`283.
 Regarding claim 6, PA meets the limitations, except for disclosing the material the unitary construction is formed by. However Thompson further discloses using iron or line 33. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention to form the tool from iron for strength and low cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 7 and 8, PA (prior art, EP`283 modified by Landgraf and Thompson for pull bars and material) meets the limitations, i.e., further comprising - 10 -PA9300USthe impact edge configured to fit flush against a corresponding vertical side of a flooring material Fig. 3; the impact edge configured to transfer a force to the vertical side of the flooring material Fig. 3 EP`283. 
Regarding claim 9, PA meets the limitations, i.e., the receded portion of the base configured to fit flush on a top of the flooring material Fig. 3 EP`283. 
Regarding claim 10, PA meets the limitations, i.e., an underlying surface contact area configured to fit flush against an underlying surface being floored Fig. 3 EP`283. 

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over PA (EP`283 modified by Landgraf, width of handle and Thompson) as applied to claim 10 above, and further in view of Brigham (2018/0141134).
PA (prior art, EP`283 modified by Landgraf, width of handle and Thompson) meets all of the limitations of claim 11, as described above, except for a plurality of impact edges.

    PNG
    media_image5.png
    248
    288
    media_image5.png
    Greyscale
Brigham a predrill guide tool comprising a plurality of keels 123 pressed flushed against the workpiece for drilling screw or driving a nail Figs. 12 (Fig. 13 partially shown here). It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA by forming the single impact edge with a plurality of edges as taught by Brigham, as an alternative form to lighten the tool.
Regarding claim 12, PA (prior art, EP`283 modified by Landgraf, width of handle, Thompson and Brigham) discloses a pair of impact edges/keels separated by the center guide 140, however separating the edges evenly for the tool of EP`283 for even transfer of force would have been obvious to neo of ordinary skill in the art requiring routine experimentations with predictable results.
Regarding claims 13 and 14, PA meets the limitations, except for disclosing the length of the recessed portion of the base and the length of the base. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., a four inch long tool with a 3.25” recess to provide a compact tool in adapting for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 15, PA meets the limitations, except for disclosing the height of the plurality of the impact edges. However the height of the impact edge is dependent In re Rose, 105 USPQ 237 (CCPA 1955). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-17, 18 and 19 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,287,784. Although the claims at issue are not identical, they are not patentably distinct from each other because, for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  while choosing a width, height and a length of a tool are considered by the Examiner to be within routine experimentations, examiner sees no reasons for providing at tool with all of the dimensions as recited in claim 16, without a clear hint or suggestions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Response to Arguments
Applicant's arguments filed June 3, 2021 have been fully considered but they are not persuasive. 
The amendment overcomes the anticipation rejections of previously presented claims 1-3.
With regards to the obviousness rejections over the combination of DE`283 and Landgraf, Applicant argues that pending claims should be allowed, since the allowable subject matter of claim 17 is now included in claim 1. This is not found persuasive. The previously indicated allowable claim 17, depended on claim 16, which in turn depended on claim 15, which sequentially and eventually depended on the parent claim 1. As indicated above, while choosing a few sizes of a tool, which is commonly used and known to one of ordinary skill in art, e.g., for ergonomic fit of an average user’s hand, is considered obvious, choosing several dimensions, defining the overall tool as recited in previous claim 17 and present claim 16, is considered outside routine experimentations with predictable results.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
June 5, 2021							Primary Examiner, Art Unit 3723